              Case 2:20-cv-00847-BJR Document 17 Filed 12/14/20 Page 1 of 1




 1                                                     HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6

 7     Lindsay Carlson,                                       CASE NO.: 2:20-cv-00847-BJR
 8           Plaintiff,
                                                              ORDER GRANTING STIPULATED
 9                                                            MOTION TO AMEND PRE-TRIAL
                      vs.
10                                                            SCHEDULING DATES
       State Farm Fire and Casualty Company,
11
               Defendant.
12

13

14          NOW, THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED, that the
     Stipulated Motion to Amend Pre-Trial Scheduling Dates is GRANTED. Accordingly, Expert
15
     Witness Disclosure Reports shall be filed on or before March 5, 2021; the Discovery Deadline is
16
     April 9, 2021; Dispositive Motions shall be filed on or before April 30, 2021.
17

18   Dated this 14th day of December 2020.
19

20

21
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
22

23

24

25

26
